OFFICE LEASE

 

PARK PLACE AT BAY MEADOWS

 

 

 

 

PARK PLACE REALTY HOLDING COMPANY, INC.,

a Delaware corporation,

as Landlord,

and

WAGEWORKS, INC.,

a Delaware corporation,

as Tenant.

 

--------------------------------------------------------------------------------

 

Page

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS


1 

ARTICLE 2 LEASE TERM


2 

ARTICLE 3 BASE RENT


3 

ARTICLE 4 ADDITIONAL RENT


4 

ARTICLE 5 USE OF PREMISES


10 

ARTICLE 6 SERVICES AND UTILITIES


11 

ARTICLE 7 REPAIRS


13 

ARTICLE 8 ADDITIONS AND ALTERATIONS


13 

ARTICLE 9 COVENANT AGAINST LIENS


16 

ARTICLE 10 INSURANCE


17 

ARTICLE 11 DAMAGE AND DESTRUCTION


19 

ARTICLE 12 NONWAIVER


21 

ARTICLE 13 CONDEMNATION


21 

ARTICLE 14 ASSIGNMENT AND SUBLETTING


22 

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES


25 

ARTICLE 16 HOLDING OVER


25 

ARTICLE 17 ESTOPPEL CERTIFICATES


26 

ARTICLE 18 SUBORDINATION


26 

ARTICLE 19 DEFAULTS; REMEDIES


26 

ARTICLE 20 COVENANT OF QUIET ENJOYMENT


28 

ARTICLE 21 LETTER OF CREDIT


29 

ARTICLE 22 INTENTIONALLY OMITTED


32 

ARTICLE 23 SIGNS


32 

ARTICLE 24 COMPLIANCE WITH LAW


34 

ARTICLE 25 LATE CHARGES


34 

ARTICLE 26 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


35 

ARTICLE 27 ENTRY BY LANDLORD


35 

ARTICLE 28 TENANT PARKING


36 

ARTICLE 29 MISCELLANEOUS PROVISIONS


36 

 

EXHIBITS

AOUTLINE OF PREMISES

BINTENTIONALLY OMITTED

CINTENTIONALLY OMITTED

DRULES AND REGULATIONS

EFORM OF TENANT'S ESTOPPEL CERTIFICATE
FFORM OF LETTER OF CREDIT
GEXTERIOR SIGNAGE PLACEMENT

 

--------------------------------------------------------------------------------

 

 

Accountant


10 

Additional Notice


13 

Additional Rent


4 

Affiliate


25 

Alterations


13 

Applicable Laws


34 

Bank’s Credit Rating Threshold


29 

Bankruptcy Code


29 

Base Rent


3 

Brokers


39 

Building


1 

Building Common Areas,


1 

Building Direct Expenses


4 

Building Hours


11 

Building Operating Expenses


4 

Building Tax Expenses


4 

Common Areas


1 

Comparable Buildings


1 

Comparable Transactions


2 

Concessions


2 

Contemplated Effective Date


23 

Contemplated Transfer Space


23 

Damage Termination Date


20 

Damage Termination Notice


20 

Direct Expenses


4 

Eligibility Period


13 

Energy Disclosure Requirements


11 

Estimate


9 

Estimate Statement


9 

Estimated Direct Expenses


9 

Excess


9 

Expense Year


4 

Extension Option


2 

Exterior Sign


33 

Exterior Signage Approvals


33 

Force Majeure


38 

Holidays


11 

HVAC


11 

Identification Requirements


41 

Initial Notice


12 

Intention to Transfer Notice


23 

Landlord


1 

Landlord Default


12 

Landlord Parties


17 

Landlord Repair Notice


19 

L‑C


28 

L‑C Amount


28 

L‑C Draw Event


29 

L‑C Expiration Date


29 

L‑C FDIC Replacement Notice


29 

Lease


1 

Lease Commencement Date


2 

Lease Expiration Date


2 

Lease Term


2 

Lease Year


2 

Lines


41 

Mail


38 

Management Fee Cap


6 

Nine Month Period


23 

Notices


38 

Operating Expenses


4 

Option Rent


2 



 

--------------------------------------------------------------------------------

 

 

Option Rent Notice


3 

Option Term


2 

Original Improvements


17 

Original Tenant


2 

Other Improvements


40 

Premises


1 

Project,


1 

Proposition 13


8 

Renovations


41 

Rent


4 

Security Deposit Laws


31 

Statement


8 

Subject Space


21 

Summary


1 

Tax Expenses


7 

Tenant


1 

Tenant Energy Use Disclosure


11 

Tenant Improvements


15 

Tenant's Agents


15 

Tenant's New Name


33 

Tenant's Share


8 

TI Allowance Period


15 

Transfer Notice


21 

Transferee


21 

Underlying Documents


5 

 

 





 

--------------------------------------------------------------------------------

 

 

PARK PLACE AT BAY MEADOWS

OFFICE LEASE

This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between PARK PLACE REALTY HOLDING COMPANY, INC., a Delaware corporation
("Landlord"), and WAGEWORKS, INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.Date:

April 10, 2014

2.Premises
(Article 1).

 

2.1Building:

1100 Park Place, San Mateo, California,
containing approximately 145,433 rentable square feet of space.

2.2Premises:

Approximately 37,937 rentable square feet located on the fourth (4th) floor of
the Building and commonly known as Suite 400, as further set forth in Exhibit A
to the Office Lease.

3.Lease Term
(Article 2).

 

3.1Length of Term:

Seven (7) years and five (5) months.

3.2Lease Commencement
Date:

January 1, 2015.

3.3Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day immediately preceding the eighty-ninth (89th) month anniversary of the
Lease Commencement Date; or, if the Lease Commencement Date shall be other than
the first day of a calendar month, then the last day of the month in which the
eighty-ninth (89th)  month anniversary of the Lease Commencement Date occurs.

4.Base Rent (Article 3):

 




Period During
Lease Term




Annual
Base Rent



Monthly
Installment
of Base Rent

Approximate
Monthly
Rental Rate
per Rentable
Square Foot

Lease Year 1

$1,547,829.60

$128,985.80

$3.40

Lease Year 2

$1,598,134.06

$133,177.84

$3.51

Lease Year 3

$1,650,073.44

$137,506.12

$3.62

Lease Year 4

$1,703,700.84

$141,975.07

$3.74

Lease Year 5

$1,759,071.12

$146,589.26

$3.86



 

--------------------------------------------------------------------------------

 

 

Lease Year 6

$1,816,240.93

$151,353.41

$3.99

Lease Year 7

$1,875,268.76

$156,272.40

$4.12

Lease Year 8

$1,936,215.00

$161,351.25

$4.25

*  Notwithstanding anything to the contrary contained in the foregoing schedule
of Base Rent, Tenant shall be entitled to the Rent Abatement in accordance with
Section 3.2 of this Lease.

5.Wiring Instructions (Section 3.1):

Jones Lang LaSalle Americas, Inc.

Aaf Park Place Realty Holding Company, Inc.

Account # 3850-0285-8140

ABA# 026009593

Bank of America

Hartford, CT

6.Tenant's Share
(Article 4):

Approximately 26.8056%.  Tenant's Share is calculated by dividing the rentable
square footage of the Premises by the rentable square footage of the Building
(e.g., 37,937 rentable square feet in the Premises/145,433 rentable square feet
in the Building).

7.Permitted Use
(Article 5):

General office use consistent with a first-class office building.

8.Letter of Credit
(Article 21):

Irrevocable standby letter of credit in the amount of  $500,000.00, subject to
reduction pursuant to the terms and conditions of Article 21.

9.Parking Pass Ratio
(Article 28):

Three (3) unreserved parking passes for every 1,000 rentable square feet of the
Premises.

10.Address of Tenant
(Section 29.18):

1100 Park Place, Suite 400
San Mateo, California 94403
Attention: General Counsel

11.Address of Landlord
(Section 29.18):

See Section 29.18 of the Lease.

12.Broker(s)
(Section 29.24):

Representing Landlord:

 

Cornish & Carey Commercial Newmark Knight Frank

901 Mariners Island Boulevard, Suite 125
San Mateo, CA 94404
Attention: Bob Garner and Josh Rowell


Representing Tenant:


Jones Lang LaSalle Brokerage, Inc.
2300 Geng Road, Suite 100
Palo Alto, CA 94303
Attention: Tim P. Glenn and Hugh Scott

13.Intentionally Omitted.

 

14.Tenant Improvement Allowance:

$20.00 per each of the 37,937  rentable square feet of the Premises (i.e.,
$758,740.00).

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary.  The parties hereto
agree that the lease of the Premises is upon and subject to the terms, covenants
and conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance.  The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the "Building," as that term is defined in Section 1.1.2 below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the "Common Areas," as that term is defined in
Section 1.1.3 below, or the elements thereof or of the accessways to the
Premises or the "Project," as that term is defined in Section 1.1.2 below. 
Landlord and Tenant acknowledge that Tenant is currently occupying the Premises
pursuant to an existing Sublease Agreement with Oracle USA, Inc.; therefore,
except as specifically set forth in this Lease, Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises and Tenant shall continue to accept the Premises and
the Building in their presently existing, "as-is" condition.  Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this
Lease. 

1.1.2The Building and The Project.  The Premises are a part of the building set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of a
mixed use office and retail project known as "Park Place at Bay Meadows."  The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, and (iii) the other office and retail buildings located adjacent to
the Building and the land upon which such adjacent office building is located.

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common
Areas").  The Common Areas shall consist of the "Project Common Areas" and the
"Building Common Areas."  The term "Project Common Areas," as used in this
Lease, shall mean the portion of the Project designated as such by
Landlord.  The term "Building Common Areas," as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord, provided that Landlord shall
maintain and operate the same in a manner consistent with that of other Class A,
mid-rise office buildings in the downtown areas of San Mateo, California, which
buildings are comparable in quality of appearance, services, and amenities (the
"Comparable Buildings") and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time.  Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas.    Landlord
shall use reasonable efforts to minimize interference with Tenant's use of and
access to the Premises during the performance of any work described in the
preceding sentence.  To the extent that Tenant is deprived of the use of or
access to the Premises as a result of any such work by Landlord, then Tenant's
Rent shall be abated to the extent expressly provided in Section 6.4 below.



1

--------------------------------------------------------------------------------

 

 

1.2Rentable Square Feet of Premises.  For purposes of this Lease, "rentable
square feet" of the Premises shall be deemed as set forth in Section 2.2 of the
Summary and shall not be subject to remeasurement or modification.

ARTICLE 2

LEASE TERM

2.1Initial Lease Term.  The terms and provisions of this Lease shall be
effective as of the date of this Lease.  The term of this Lease (the "Lease
Term") shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the "Lease Commencement
Date"), and shall terminate on the date set forth in Section 3.3 of the Summary
(the "Lease Expiration Date") unless this Lease is sooner terminated as
hereinafter provided.  For purposes of this Lease, the term "Lease Year" shall
mean each consecutive twelve (12) month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the Lease Commencement Date
and end on the last day of the eleventh full calendar month thereafter and the
second and each succeeding Lease Year shall commence on the first day of the
next calendar month; and further provided that the last Lease Year shall end on
the Lease Expiration Date.

2.2Option Term.

2.2.1Option Right.  Landlord hereby grants the Tenant named in this Lease (the
"Original Tenant"), one (1) option to extend ("Extension Option") the Lease Term
for a period of five  (5) years (the "Option Term"), which option shall be
exercisable only by written notice delivered by Tenant to Landlord as provided
below, provided that, as of the date of delivery of such notice, Tenant is not
in default under this Lease, beyond any applicable notice and cure periods, and
Tenant has not previously been in default under this Lease, beyond any
applicable notice and cure periods, more than once.  Upon the proper exercise of
such Extension Option, and provided that, at Landlord's option, as of the end of
the initial Lease Term, Tenant is not in default under this Lease, beyond any
applicable notice and cure periods, and Tenant has not previously been in
default under this Lease, beyond any applicable notice and cure periods, more
than once, the Lease Term, as it applies to the Premises, shall be extended for
a period of five  (5) years.  The rights contained in this Section 2.2 shall be
personal to the Original Tenant and may only be exercised by the Original Tenant
(and not any assignee, sublessee or other transferee of Tenant's interest in
this Lease) if the Original Tenant occupies the entire Premises.

2.2.2Option Rent.  The rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to one hundred percent (100%) of the fixed rent
component (and one hundred percent (100%) of the additional rent component) of
the rent (including any additional rent and considering any "triple net"
applicable thereto or "base year" or "expense stop" applicable thereto), on an
annual per rentable square foot basis, including all escalations, at which
tenants, as of the commencement of the Option Term, are leasing non-sublease,
non-encumbered, non-equity space comparable in size, location and quality to the
Premises for a term of five  (5) years, in an arm's length transaction
consummated during the twelve (12) month period prior to the date on which
Landlord delivers to Tenant the "Option Rent Notice," as this term is defined
below, which comparable spaces are located in the Project and/or in the
Comparable Buildings ("Comparable Transactions"), taking into consideration only
the following concessions ("Concessions"): (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space, and
(b) tenant improvements or allowances provided or to be provided for such
comparable space, taking into account the existing improvements in the
Premises; provided, however, that notwithstanding anything to the contrary
herein, no consideration shall be given to any construction period, if any,
granted to tenants in Comparable Transactions in connection with the initial
design, permitting and construction of tenant improvements in such comparable
spaces; provided that, in no event shall the Base Rent component of the Option
Rent, on an annual per rentable square foot basis, be less than the Base Rent
being paid by Tenant under this Lease at the expiration of the initial Lease
Term; and further provided that, Tenant shall continue to pay Tenant's Share of
Building Direct Expenses during the Option Term in accordance with Article 4
below.  The Option Rent shall additionally include a determination as to
whether, and if so to what extent, Tenant must provide Landlord with financial
security, such as a security deposit, letter of credit or guaranty, for Tenant's
rent obligations during the Option Term.  Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable



2

--------------------------------------------------------------------------------

 

 

Transactions upon tenants of comparable financial condition and credit history
to the then existing financial condition and credit history of Tenant (with
appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants).



2.2.3Exercise of Option.  The Extension Option contained in this Section 2.2
shall be exercised by Tenant, if at all, only in the following
manner:  (i) Tenant shall deliver written notice to Landlord not more than
fifteen  (15) months nor less than twelve (12) months prior to the expiration of
the initial Lease Term exercising its option; (ii) Landlord, after receipt of
Tenant's notice, shall deliver notice (the "Option Rent Notice"), to Tenant not
later than thirty (30) days following Landlord's receipt of the Option Rent
Notice, setting forth the Option Rent; and (iii) if Tenant wishes to exercise
such option, Tenant shall, on or before the earlier of (A) the date occurring
eleven (11) months prior to the expiration of the initial Lease Term, and
(B) the date occurring thirty (30) days after Tenant's receipt of the Option
Rent Notice, exercise the option by delivering irrevocable written notice
thereof to the Landlord.

ARTICLE 3

BASE RENT

3.1General.  Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check or wire transfer (to the wiring instructions address set
forth in Section 5 of the Summary, or such other address as designated by
Landlord) for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent ("Base Rent")
as set forth in Section 4 of the Summary, payable in equal monthly installments
as set forth in Section 4 of the Summary in advance on or before the first day
of each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever.  Upon Tenant's request, Landlord shall provide Tenant with
Landlord's wiring instructions to facilitate Tenant's payment of Base Rent by
wire transfer.  The Base Rent for the first full month of the Lease Term which
occurs after the expiration of any free rent period shall be paid at the time of
Tenant's execution of this Lease.  If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2Abated Rent.  Provided that Tenant is not then in default of this Lease,
 beyond any applicable notice and cure periods, then for the period commencing
January 1, 2015 and continuing through and including May 31, 2015 (the "Rent
Abatement Period"), Tenant shall not be obligated to pay (a) Base Rent, or (b)
Tenant's Share of Building Direct Expenses (as those terms are defined in
Section 4.1 below) (the "Rent Abatement"), except that, notwithstanding the
foregoing, Tenant shall remain obligated to pay, in accordance with the terms of
this Lease, (i) Tenant's Share of Operating Expenses attributable to utilities,
heating and air conditioning provided by Landlord to the Premises (in addition
to any amounts payable by Tenant pursuant to Section 6.2 below), and (ii) any
and all taxes and other charges as set forth in Section 4.5 below.  Tenant
acknowledges and agrees that the foregoing Rent Abatement has been granted to
Tenant as additional consideration for entering into this Lease and for agreeing
to pay the Rent and performing the terms and conditions otherwise required under
this Lease.  If Tenant shall be in default under this Lease, beyond any
applicable notice and cure periods, and shall fail to cure such default within
the notice and cure period, if any, permitted for cure pursuant to this Lease,
then Landlord may at its option, by notice to Tenant, elect, in addition to any
other remedies Landlord may have under this Lease, one or both of the following
remedies: (i) that Tenant shall immediately become obligated to pay to Landlord
all Rent abated hereunder during the Rent Abatement Period, with interest as
provided pursuant to this Lease from the date such Rent would have otherwise
been due but for the abatement provided herein, or (ii) that the dollar amount
of the unapplied portion of the Rent Abatement as of such default shall be
converted to a credit to be applied to the Rent applicable at the end of the
Lease Term and Tenant shall immediately be obligated to begin paying Rent for
the Premises in full.

 



3

--------------------------------------------------------------------------------

 

 

ARTICLE 4

ADDITIONAL RENT

4.1General Terms.  In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Building Direct
Expenses," as those terms are defined in Sections 4.2.9 and 4.2.2 of this Lease,
respectively.  Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1Intentionally Omitted.

4.2.2"Building Direct Expenses" shall mean "Building Operating Expenses" and
"Building Tax Expenses", as those terms are defined in Sections 4.2.3 and 4.2.4
below, respectively.

4.2.3"Building Operating Expenses" shall mean the portion of "Operating
Expenses," as that term is defined in Section 4.2.7 below,  allocated to the
tenants of the Building pursuant to the terms of Section 4.3.1 below.

4.2.4"Building Tax Expenses" shall mean that portion of "Tax Expenses", as that
term is defined in Section 4.2.8 below, allocated to the tenants of the Building
pursuant to the terms of Section 4.3.1 below.

4.2.5"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.6"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Building Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.

4.2.7"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof; (v)
the cost of parking area operation, repair, restoration, and maintenance; (vi)
fees and other costs, including reasonable management and/or incentive fees,
consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any management office space; (viii) subject to item (f)
below, wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of



4

--------------------------------------------------------------------------------

 

 

costs by the Project, including, without limitation, any covenants, conditions
and restrictions affecting the property, and reciprocal easement agreements
affecting the Project, any parking licenses, and any agreements with transit
agencies affecting the Project (collectively, "Underlying Documents"); (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas (exclusive of any capital improvements, it being
acknowledge that such items are addressed in clause (xiii) below), maintenance
and replacement of curbs and walkways, and repair to roofs; (xii) amortization
(including interest including interest at Landlord's cost of funds, which shall
not exceed 10% per year, on the unamortized cost) over the useful life as
Landlord shall reasonably determine in accordance with sound real estate
management and accounting principles consistently applied, of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project (A)
which are intended to effect economies in the operation or maintenance of the
Project, or any portion thereof, or reduce current or future Operating Expenses
during the Lease Term, (B) that are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (D) that are required under any governmental
law or regulation, or (E) that relate to the safety or security of the Project,
its occupants and visitors, and are deemed advisable in the reasonable judgment
of Landlord in accordance with sound real estate management practices; provided,
however, that any capital expenditure shall be amortized (including interest, at
Landlord's cost of funds, which shall not exceed 10% per year, on the amortized
cost) over its useful life as Landlord shall reasonably determine; and (xiv)
costs, fees, charges or assessments imposed by, or resulting from any mandate
imposed on Landlord by, any federal, state or local government for fire and
police protection, trash removal, community services, or other services which do
not constitute "Tax Expenses" as that term is defined in Section 4.2.8
below.  Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:



(a)costs, including marketing and advertising costs, legal fees, space planners'
fees, advertising and promotional expenses, and brokerage fees incurred in
connection with the original construction or development, or original or future
leasing of the Project, and costs, including permit, license and inspection
costs, incurred with respect to the installation of tenant improvements made for
new tenants initially occupying space in the Project after the Lease
Commencement Date or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project (excluding, however, such costs relating to any common areas of the
Project or parking facilities);

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, costs of capital repairs and alterations, and costs of
capital improvements and equipment;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other



5

--------------------------------------------------------------------------------

 

 

tenants or occupants, and Landlord's general corporate overhead and general and
administrative expenses;

(f)the wages, salaries, fees, benefits and fringe benefits of any employee who
does not devote substantially all of his or her employed time to the Project
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Project vis-a-vis time spent on matters unrelated to operating
and managing the Project; provided, that in no event shall Operating Expenses
for purposes of this Lease include wages and/or benefits attributable to
Building management personnel above the level of the on-site property manager or
equivalent;

(g)mortgage payments, debt costs or other financing charges, costs of defending
any lawsuits, costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interests in the Building or Project, any rental
payments and related costs pursuant to any ground lease of land underlying all
or any portion of the Building or the Project;

(h)except for a Project management fee to the extent allowed pursuant to item
(l) below, overhead and profit increment paid to the Landlord or to subsidiaries
or affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)fees payable by Landlord for management of the Project in excess of three and
one-half percent (3.5%) (the "Management Fee Cap") of Landlord's gross rental
revenues, adjusted and grossed up to reflect a one hundred percent (100%)
occupancy of the Project with all tenants paying rent, including base rent,
pass-throughs, and parking fees (but excluding the cost of after hours services
or utilities) from the Project for any calendar year or portion thereof;

(m)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(n)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

(o)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees, vendors, contractors, or providers of materials or
services;

(p)costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with



6

--------------------------------------------------------------------------------

 

 

respect thereto; and costs incurred to remove, remedy, contain, or treat
hazardous material, which hazardous material is brought into the Building or
onto the Project after the date hereof by Landlord or any other tenant of the
Project and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or other remedial or containment action with respect
thereto;

(q)any costs, fees, dues, contributions or similar expenses for political,
charitable, industry association or similar organizations, as well as the cost
of any newspaper, magazine, trade or other subscriptions, excepting the
Project's annual membership dues in the local Building Owners and Managers
Association;

(r)any gifts provided to any entity whatsoever, including, but not limited to,
Tenant, other tenants, employees, vendors, contractors, prospective tenants and
agents;

(s)the cost of any magazine, newspaper, trade or other subscriptions;

(t)any fines, costs, late charges, liquidated damages, penalties, tax penalties
or related interest charges, imposed on Landlord or Landlord’s managing agent;
and

(u)costs, other than those incurred in ordinary maintenance and repair, for
sculptures, paintings, fountains or other objects of art or the display of such
items.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been ninety-five percent (95%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.  

4.2.8Taxes.

4.2.8.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.8.2Tax Expenses shall include, without limitation:  (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the



7

--------------------------------------------------------------------------------

 

 

level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) All of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on or with respect to the land and other
improvements of the Project.

4.2.8.3Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses included by Landlord as Building Tax Expenses pursuant to the terms of
this Lease.  Notwithstanding anything to the contrary contained in this
Section 4.2.8 (except as set forth in Section 4.2.8.1 above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord's general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease.

4.2.9"Tenant's Share"  shall mean the percentage set forth in Section 6 of the
Summary.  In the event that rentable square footage is either added to or
removed from the Premises and/or the Building, Tenant's Share shall be
appropriately adjusted, and, as to the Expense Year in which such change occurs,
Tenant's Share for such Expense Year shall be determined on the basis of the
number of days during such Expense Year that each such Tenant's Share was in
effect.

4.3Allocation of Direct Expenses.

4.3.1Method of Allocation.  The parties acknowledge that the Building is a part
of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project.  Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis consistent with sound real estate
management practices, shall be allocated to the tenants of the Building (as
opposed to the tenants of any other buildings in the Project) and such portion
shall be the Building Direct Expenses for purposes of this Lease.  Such portion
of Direct Expenses allocated to the tenants of the Building shall include all
Direct Expenses attributable solely to the Building and an equitable portion of
the Direct Expenses attributable to the Project as a whole.

4.4Calculation and Payment of Additional Rent.  Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1 below, and as Additional Rent, an amount
equal to Tenant's Share of Building Direct Expenses for each Expense Year.

4.4.1Statement of Actual Building Direct Expenses and Payment by
Tenant.  Landlord shall endeavor to give to Tenant following the end of each
Expense Year, a statement (the "Statement") which shall state the Building
Direct Expenses incurred or accrued for such preceding Expense Year, and which
shall indicate the amount of Tenant's Share of



8

--------------------------------------------------------------------------------

 

 

Building Direct Expenses.  Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, Tenant shall pay, with its next
installment of Base Rent due, the full amount of Tenant's Share of Building
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as "Estimated Building Direct Expenses," as that term is
defined in Section 4.4.2 below, and if Tenant paid more as Estimated Building
Direct Expenses than the actual Tenant's Share of Building Direct Expenses (an
"Excess"), Tenant shall receive a credit in the amount of such Excess against
Rent next due under this Lease.  The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4.  Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant's Share of Building Direct Expenses for the Expense Year in which
this Lease terminates, if Tenant's Share of Building Direct Expenses is greater
than the amount of Estimated Building Direct Expenses previously paid by Tenant
to landlord, then Tenant shall, within thirty (30) days after receipt of the
Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Building Direct Expenses than the actual Building Direct Expenses (again, an
Excess), Landlord shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of such Excess.  The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term.



4.4.2Statement of Estimated Building Direct Expenses.  In addition, Landlord
shall endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated amount of Tenant's Share of
Building Direct Expenses (the "Estimated Building Direct Expenses").  The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Building Direct Expenses under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Building Direct
Expenses theretofore delivered to the extent necessary.  Thereafter, Tenant
shall pay, with its next installment of Base Rent due, a fraction of the
Estimated Building Direct Expenses for the then-current Expense Year (reduced by
any amounts paid pursuant to the last sentence of this Section 4.4.2).  Such
fraction shall have as its numerator the number of months which have elapsed in
such current Expense Year, including the month of such payment, and twelve (12)
as its denominator.  Until a new Estimate Statement is furnished (which Landlord
shall have the right to deliver to Tenant at any time), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the total Estimated Building Direct Expenses set forth in the previous
Estimate Statement delivered by Landlord to Tenant.  Tenant's payment of
Tenant's Share of Building Direct Expenses for any period shall not limit
Tenant's rights expressly set forth in this Lease to question the accuracy of
any Statement.

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

4.5.2If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1
above.

4.5.3Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax or value added tax, or
any other applicable



9

--------------------------------------------------------------------------------

 

 

tax on the rent or services herein or otherwise respecting this Lease, (ii)
taxes assessed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion of the Project, including the Project parking facility;
or (iii) taxes assessed upon this transaction or any document to which Tenant is
a party creating or transferring an interest or an estate in the Premises.

4.6Landlord's Books and Records.  Within one hundred eighty (180) days after
receipt of a Statement by Tenant, if Tenant disputes the amount of Building
Direct Expenses set forth in the Statement, a reputable certified public
accountant (which accountant is a member of a reputable independent nationally
or regionally recognized accounting firm and has had previous experience in
reviewing financial operating records of landlords of office buildings; provided
that such accountant is not retained by Tenant on a contingency fee basis),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, inspect Landlord's records with respect to the particular
Statement at issue, at Landlord's offices, provided that Tenant is not then in
default under this Lease (beyond any applicable notice and cure period provided
under this Lease) and Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, as the case may be.  In connection
with such inspection, Tenant and Tenant's agents must agree in advance to follow
Landlord's reasonable rules and procedures regarding inspections of Landlord's
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection.  Tenant's failure to dispute the amount of Building
Direct Expenses set forth in any Statement within one hundred eighty (180) days
of Tenant's receipt of such Statement shall be deemed to be Tenant's approval of
such Statement and Tenant, thereafter, waives the right or ability to dispute
the amounts set forth in such Statement.  If after such inspection, Tenant still
disputes such Building Direct Expenses, a determination as to the proper amount
shall be made, at Tenant's expense, by an independent certified public
accountant (the "Accountant") selected by Landlord and subject to Tenant's
reasonable approval; provided that if such determination by the Accountant
proves that Building Direct Expenses were overstated by more than five percent
(5%), then the cost of the Accountant and the cost of such determination shall
be paid for by Landlord.  In any event, Landlord shall make an appropriate
reimbursement to Tenant of the amount that is determined to be owing to Tenant
due to any such overstatement, provided that any such reimbursement may, at
Landlord's option, instead be credited against the Tenant's Share of Building
Direct Expenses next coming due under this Lease, unless the Lease Term has
expired, in which event Landlord shall refund the appropriate amount to
Tenant.  In no event shall this Section 4.6 be deemed to allow any review of any
of Landlord's records by any subtenant of Tenant.  Tenant agrees that this
Section 4.6 shall be the sole method to be used by Tenant to dispute the amount
of any Building Direct Expenses payable or not payable by Tenant pursuant to the
terms of this Lease, and Tenant hereby waives any other rights at law or in
equity relating thereto.

ARTICLE 5

USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect.  Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Building, or injure or annoy them or use or allow
the Premises to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises.  Tenant shall comply with, and Tenant's rights and obligations under
the Lease and Tenant's use of the Premises shall be subject and subordinate to,
all recorded easements, covenants, conditions, and restrictions now or hereafter
affecting the Project.



10

--------------------------------------------------------------------------------

 

 

ARTICLE 6

SERVICES AND UTILITIES

6.1Standard Tenant Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises, as determined by Landlord, from 8:00 A.M. to 6:00 P.M. Monday
through Friday (collectively, the "Building Hours"), except for the dates of
observation of New Year's Day, President's Day, Independence Day, Labor Day,
Memorial Day, Thanksgiving Day, Christmas Day and, at Landlord's discretion on
advance written notice to Tenant, other nationally recognized holidays which are
observed by other Comparable Buildings (collectively, the "Holidays").

6.1.2Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant's lighting fixtures and incidental use equipment that are,
as reasonably determined by Landlord, customarily furnished in Comparable
Buildings for the Permitted Use of the Premises.  Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises.

6.1.3Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

6.1.4Landlord shall provide janitorial services to the Premises, except for
weekends and the date of observation of the Holidays, in and about the Premises
and window washing services in a manner consistent with other comparable
buildings in the vicinity of the Building.

6.1.5Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and shall have one elevator available
at all other times, including on the Holidays.

6.1.6Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.    Tenant acknowledges that, pursuant to California Public
Resources Code Section 25402.10 and the regulations adopted pursuant thereto
(collectively, together with any future law or regulation regarding disclosure
of energy efficiency data with respect to the Project, "Energy Disclosure
Requirements"), Landlord may be required in the future to disclose information
concerning Tenant's energy usage to certain third parties, including, without
limitation, prospective purchasers, lenders and tenants of the Building ("Tenant
Energy Use Disclosure").  Tenant shall cooperate with Landlord with respect to
any Tenant Energy Use Disclosure.  Without limiting the generality of the
foregoing, Tenant shall, within ten (10) days following request from Landlord,
disclose to Landlord all information requested by Landlord in connection with
such Tenant Energy Use Disclosure, including, but not limited to, the amount of
power or other utilities consumed within the Premises for which the meters for
such utilities are in Tenant's name, the number of employees working within the
Premises, the operating hours for Tenant's business in the Premises, and the
type and number of equipment operated by Tenant in the Premises.  Tenant
acknowledges that this information shall be provided on a non-confidential basis
and may be provided by Landlord to the applicable utility providers, the
California Energy Commission (and other governmental entities having
jurisdiction with respect to the Energy Disclosure Requirements), and any third
parties to whom Landlord is required to make any Tenant Energy Use
Disclosure.  Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure.  Tenant agrees that none of the
"Landlord Parties," as that term is defined in Section 10.1 below, shall be
liable for, and Tenant hereby releases the Landlord Parties from, any and all
loss, cost, damage, expense and liability relating to, arising out of and/or
resulting from any information provided by Tenant in connection with such Tenant
Energy Use Disclosure.  In addition, Tenant represents to



11

--------------------------------------------------------------------------------

 

 

Landlord that any and all information provided by Tenant to Landlord pursuant to
this paragraph shall be, to the best of Tenant's knowledge, true and correct in
all material respects, Tenant acknowledges that Landlord shall rely on such
information, and Tenant shall indemnify, defend and hold harmless the Landlord
Parties from and against all claims, demands, liabilities, damages, losses,
costs and expenses, including, without limitation, reasonable attorneys' fees,
incurred in connection with or arising from any breach of the foregoing
representation and/or Tenant's failure to timely provide any information
requested by Landlord pursuant to this paragraph.  The terms of this paragraph
shall survive the expiration or earlier termination of this Lease.

6.2Overstandard Tenant Use.  Tenant shall not, without Landlord's prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease.  If Tenant uses water, heat or air conditioning in excess of that
supplied by Landlord pursuant to Section 6.1 of this Lease, or if Tenant uses
electricity in excess of that customarily used by other tenants of the Building
or Project, as reasonably determined by Landlord, then Tenant shall pay to
Landlord, upon billing, the actual cost of such excess consumption, the cost of
the installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, at the rates
charged by the public utility company furnishing the same, including the cost of
installing, testing and maintaining of such additional metering
devices.  Tenant's use of electricity shall never exceed the capacity of the
feeders to the Project or the risers or wiring installation.  If Tenant desires
to use heat, ventilation or air conditioning during hours other than those for
which Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice, if any,
as Landlord shall from time to time establish as appropriate, of Tenant's
desired use in order to supply such utilities, and Landlord shall supply such
utilities to Tenant at such hourly cost to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to time establish based on the
actual cost of providing such services to Tenant.  As of the date hereof, the
hourly cost for such after-hours use of heat, ventilation or air conditioning
services is $120.00 per hour.  Landlord agrees that such cost shall not be
increased during the Lease Term except to the extent of increases in Landlord's
actual cost of providing such services to Tenant.

6.3Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages (other than damages to property or bodily injury to the extent caused by
the negligence or willful misconduct of Landlord), by abatement of Rent (except
at set forth in Section 6.4 below) or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease.  Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

6.4Rent Abatement.  If Landlord fails to perform the obligations required of
Landlord under the terms of this Lease and such failure causes all or a portion
of the Premises to be untenantable and unusable by Tenant and such failure
relates to the nonfunctioning of the heat, ventilation, and air conditioning
system in the Premises, the electricity in the Premises, the water in the
Premises, the nonfunctioning of the elevator service to the Premises, or a
failure to provide access to the Premises, Tenant shall give Landlord notice
(the "Initial Notice"), specifying such failure to perform by Landlord (the
"Landlord Default").  If Landlord has not cured such Landlord Default within
five (5) business days after the receipt of the Initial Notice



12

--------------------------------------------------------------------------------

 

 

(the "Eligibility Period"), Tenant may deliver an additional notice to Landlord
(the "Additional Notice"), specifying such Landlord Default and Tenant's
intention to abate the payment of Rent under this Lease.  If Landlord does not
cure such Landlord Default within five (5) business days of receipt of the
Additional Notice, Tenant may, upon written notice to Landlord, immediately
abate Rent payable under this Lease for that portion of the Premises rendered
untenantable and not used by Tenant, for the period beginning on the date five
(5) business days after the Initial Notice to the earlier of the date Landlord
cures such Landlord Default or the date Tenant recommences the use of such
portion of the Premises.  Such right to abate Rent shall be Tenant's sole and
exclusive remedy at law or in equity for a Landlord Default.  Except as provided
in this Section 6.4, nothing contained herein shall be interpreted to mean that
Tenant is excused from paying Rent due hereunder.



ARTICLE 7

REPAIRS

Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors (or
portion thereof) of the Building on which the Premises are located, in good
order, repair and condition at all times during the Lease Term.  In addition,
Tenant shall, at Tenant's own expense, but under the supervision and subject to
the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant;  provided however, that, at Landlord's option, or if Tenant
fails to make such repairs, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the cost of any repairs or
replacements actually made, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord's involvement with such repairs and replacements
actually made upon being billed for same.  Notwithstanding the foregoing,
Landlord shall be responsible for repairs to the exterior walls, foundation and
roof of the Building, the structural portions of the floors of the Building, and
the systems and equipment of the Building, except to the extent that such
repairs are required due to the negligence or willful misconduct of Tenant;
provided, however, that if such repairs are due to the negligence or willful
misconduct of Tenant, Landlord shall nevertheless make such repairs at Tenant's
expense, or, if covered by Landlord's insurance, Tenant shall only be obligated
to pay any deductible in connection therewith.  Landlord may, but shall not be
required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree.  Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building.  Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord's prior consent, to the extent that such
Alterations are decorative only (i.e., installation of carpeting or painting of
the Premises). 

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as



13

--------------------------------------------------------------------------------

 

 

Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize for such purposes only
contractors, subcontractors, materials, mechanics and materialmen approved by
Landlord, with such approval not to be unreasonably withheld or delayed.
  Subject to the terms of Section 8.5 below, Landlord may require that Tenant,
at Tenant's expense, remove such Alterations upon the expiration or any early
termination of the Lease Term.  Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all applicable federal, state, county or municipal laws, rules and
regulations and pursuant to a valid building permit, issued by the City of San
Mateo, all in conformance with Landlord's construction rules and regulations;
provided, however, that prior to commencing to construct any Alteration, Tenant
shall meet with Landlord to discuss Landlord's design parameters and code
compliance issues.  In the event Tenant performs any Alterations in the Premises
which require or give rise to governmentally required changes to the "Base
Building," as that term is defined below, then Landlord shall, at Tenant's
expense, make such changes to the Base Building.  The "Base Building" shall
include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells and the systems and equipment located in the internal
core of the Building on the floor or floors on which the Premises are
located.  In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the  Project.  Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas.  In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Mateo in accordance with
Section 3093 of the California Civil Code or any successor statute and furnish a
copy thereof to Landlord upon recordation, and timely give all notices required
pursuant to Section 3259.5 of the California Civil Code or any successor statute
(failing which, Landlord may itself execute and file such Notice of Completion
and give such notices on behalf of Tenant as Tenant's agent for such purpose),
and Tenant shall deliver to the Project construction manager an electronic CAD
file, of the "as built" drawings of the Alterations as well as all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations.  Based upon such "as built" drawings and other documents
provided by Tenant, Landlord shall, at Tenant's expense, update Landlord's
"as-built" master plans for the floor(s) on which the Premises are located, if
any, including electronic CAD files, all of which may be modified by Landlord
from time-to-time, and the current versions of which shall be made available to
Tenant upon Tenant's request. 



8.3Payment for Improvements.  If payment is made directly to contractors, Tenant
shall (i) comply with Landlord's requirements for final lien releases and
waivers in connection with Tenant's payment for work to contractors, and (ii)
sign Landlord's standard contractor's rules and regulations.  If Tenant orders
any work directly from Landlord, Tenant shall pay to Landlord, in cash prior to
the commencement of construction by Landlord, all costs of such work, including
an amount equal to five percent (5%) of the cost of such work to compensate
Landlord for all overhead, general conditions, fees and other costs and expenses
arising from Landlord's involvement with such work (collectively, the
"Alteration Costs"); provided, however, to the extent that Landlord provides
Tenant with a monetary allowance in connection with such work, Tenant shall only
be required to pay to Landlord the amount by which the Alteration Costs exceed
such allowance; and further provided that the five percent (5%) fee referenced
above shall not apply with respect to construction of the Tenant Improvements
(as defined in Section 8.6).  If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord's
review of such work, not to exceed $5,000.00 in each instance.

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord (which shall in no event be less than the amount actually carried by
Tenant) covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon



14

--------------------------------------------------------------------------------

 

 

completion thereof.  In addition, Tenant shall obtain and deliver to Landlord
certificates of insurance and applicable endorsements from all Third Party
Contractors (defined below) at least seven (7) business days prior to the
commencement of work in or about the Premises by any vendor or any other
third-party contractor (each, a "Third Party Contractor").  All such insurance
shall (a) name Landlord, and any other party that Landlord so specifies, as an
additional insured under such party's liability policies (including, without
limitation, with respect to premises operations and product-completed operations
coverages) as required by Section 10.3.1 below and this Section 8.4, (b) provide
a waiver of subrogation in favor of Landlord under each such Third Party
Contractor's commercial general liability insurance, (c) be primary and any
insurance carried by Landlord shall be excess and non-contributing, and (d)
comply with Landlord's minimum insurance requirements, with coverage amounts as
reasonably required by Landlord, which shall in no event be less than the amount
actually carried by any such Third Party Contractor. 



8.5Landlord's Property.  All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord.  Furthermore, Landlord may, by written notice to Tenant either prior
to or following the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant's expense, to remove any
Alterations or improvements and to repair any damage to the Premises and
Building caused by such removal and return the affected portion of the Premises
to a building standard tenant improved condition as determined by Landlord;
provided that, upon request by Tenant at the time of Tenant's request for
Landlord's consent to any Alterations or improvements, Landlord shall notify
Tenant whether the applicable Alterations or improvements will be required to be
removed pursuant to the terms of Section 8.5.  If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises and return the affected portion of the Premises to
a building standard tenant improved condition as reasonably determined by
Landlord, Landlord may do so and may charge the cost thereof to Tenant.  Tenant
hereby protects, defends, indemnifies and holds Landlord harmless from any
liability, cost, obligation, expense or claim of lien in any manner relating to
the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.

8.6Tenant Improvement Allowance.  Provided Tenant is not in default under this
Lease beyond any applicable cure period, Landlord hereby grants to Tenant the
Tenant Improvement Allowance,  for use to reimburse Tenant for actual
out-of-pocket costs incurred and paid for by Tenant during the period commencing
on the Lease Commencement Date and expiring on December 31, 2017 (the "TI
Allowance Period") in connection with the improvement and/or refurbishment of
the Premises pursuant to and in accordance with the terms of this Article 8 (the
"Tenant Improvements"). Any costs incurred by Tenant in excess of the Tenant
Improvement Allowance in connection with the performance of the Tenant
Improvements shall be the sole responsibility of Tenant. Following Tenant's
substantial completion of the Tenant Improvements, Landlord shall reimburse
Tenant for the reasonable, actual, third-party, out-of-pocket costs (which costs
may include, without limitation, labor and materials costs, professional fees
(such as engineers, architects, space planners and interior designers and
permitting fees)) incurred by Tenant during the TI Allowance Period in
performing the Tenant Improvements (up to the amount of the Tenant Improvement
Allowance, but after first subtracting a construction oversight fee equal to
$7,587.40) within thirty (30) days following Landlord's receipt from Tenant of
evidence reasonably satisfactory to Landlord that Tenant has paid for and
completed the Tenant Improvements in full and in accordance with the terms
hereof and that there will be no liens recorded against the Building arising out
of or relating to the Tenant Improvements, which evidence shall include: (a)
properly executed, unconditional final mechanic's lien releases from
Tenant's architect/space planner, engineers, consultants, contractors, vendors,
subcontractors, laborers, and material suppliers retained and/or used by Tenant
("Tenant's Agents"), showing the amounts paid, in compliance with California
Civil Code Sections 8132, 8134, 8136 and 8138; (b) Tenant's contractor’s last
application and



15

--------------------------------------------------------------------------------

 

 

certificate for payment (AIA form G702 1992 or equivalent) signed by Tenant's
architect/space planner; (c) a breakdown sheet (AIA form G703 1992 or
equivalent); (d) original stamped building permit plans; (e) copy of the
building permit; (f) original stamped building permit inspection card with all
final sign-offs; (g) a CD R disk containing electronic files of the “as built”
drawings of the Tenant Improvements in both “dwg” and “pdf” formats, from
Tenant's architect/space planner for architectural drawings, and from
Tenant's contractor for all other trades; (h) air balance reports; (i) excess
energy use calculations; (j) one year warranty letters from Tenant’s Agents; (k)
manufacturer’s warranties and operating instructions; (l) final punchlist
completed and signed off by Tenant and Tenant's architect/space planner; (m)
letters of compliance from Tenant's engineers stating that the engineers have
inspected the Tenant Improvements and that they comply with the engineers'
drawings and specifications; (n) a copy of the recorded Notice of Completion;
and (o) a final list of all contractors/vendors/consultants retained by Tenant
in connection with the Tenant Improvements and any other improvements in the
Premises pursuant to this Section 8.6, which final list shall set forth the full
legal name, address, contact name (with telephone/fax/e mail addresses) and the
total price paid by Tenant for goods and services to each of such
contractors/vendors/consultants; provided that Landlord has determined that no
substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building.    Landlord shall have no obligation
to disburse any portion of the Tenant Improvement Allowance with respect to any
Tenant Improvements that are performed prior to the Lease Commencement Date or
after the expiration of the TI Allowance Period,  and any such unused amounts of
the Tenant Improvement Allowance as of the end of the TI Allowance Period shall
revert to Landlord and Tenant shall have no further rights with respect
thereto.  Notwithstanding the foregoing, at any time during the TI Allowance
Period, Tenant shall have the right, subject to the terms of this Section 8.6
and upon not less than thirty (30) days' notice to Landlord, to elect to use any
unused amount of the Tenant Improvement Allowance (but in no event an amount in
excess of $5.00 per rentable square foot of the Premises) as a credit against
the monthly Base Rent otherwise due pursuant to this Lease.  



ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in or upon the Premises from any cause whatsoever
(including, but not limited to, any personal injuries resulting from a slip and
fall in or upon the Premises) and



16

--------------------------------------------------------------------------------

 

 

agrees that Landlord, its subsidiaries, affiliates, partners, subpartners,
members and their respective officers, directors, shareholders, partners,
agents, servants, employees, and independent contractors (collectively,
"Landlord Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant.  Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) incurred in connection with or arising from any cause in or upon the
Premises (including, but not limited to, a slip and fall), any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in or upon the Project or any breach of
the terms of this Lease, during or after the expiration of the Lease Term,
provided that the terms of the foregoing indemnity shall not apply to the
negligence or willful misconduct of Landlord.  Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of Tenant's occupancy of the Premises, Tenant shall pay to Landlord its costs
and expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers', accountants' and attorneys'
fees.  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or
termination.  Notwithstanding anything to the contrary contained in this Lease,
nothing in this Lease shall impose any obligations on Tenant or Landlord to be
responsible or liable for, and each hereby releases the other from all liability
for, consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease or incurred by Landlord in
connection with any repair, physical construction or improvement work performed
by or on behalf of Tenant in the Project.



Subject to Section 10.5 below, Landlord shall indemnify, defend, protect and
hold harmless Tenant from and against any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys' fees) arising from any accident, injury or damage to any person or
the property of any person in or about the Common Areas (specifically excluding
the Premises) to the extent attributable to the negligence or willful misconduct
of Landlord or its employees or agents.

10.2Tenant's Compliance With Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises.  If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements), for limits of liability not less than that actually carried by
Tenant, which shall be no less than:

Bodily Injury and
Property Damage Liability

$3,000,000 each occurrence

$3,000,000 annual aggregate

Personal Injury Liability

$3,000,000 each occurrence

$3,000,000 annual aggregate

0% Insured's participation

10.3.2Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant's property on the Premises installed
by, for, or at the expense of Tenant, (ii) any improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
"Original Improvements"), and (iii) all other improvements,



17

--------------------------------------------------------------------------------

 

 

alterations and additions to the Premises.  Such insurance shall be written on
an "all risks" of physical loss or damage or a "special perils" policy form, for
the full replacement cost value (subject to reasonable deductible amounts)
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance and shall include, without
limitation, coverage for loss or damage, including loss caused by fire,
vandalism, malicious mischief, theft, sprinkler leakage, bursting or stoppage of
pipes, and explosion, and providing business interruption in an amount
reasonably acceptable to Landlord.



10.3.3Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

10.4Form of Policies.  Tenant may carry the insurance required to be carried by
Tenant hereunder under a blanket policy of insurance that covers other locations
where Tenant conducts business, provided that such blanket policy shall be
endorsed to specifically cover the Premises and shall provide the same amount
and types of coverage for the Premises and Tenant's activities in the Project
that would be provided by a separate policy meeting the requirements of this
Article 10.    The minimum limits of policies of insurance required of Tenant
under this Lease shall in no event limit the liability of Tenant under this
Lease.  Such insurance shall (i) name Landlord, and any other party the Landlord
so specifies, as an additional named insured, including Landlord's managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-X in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled unless thirty (30) days' prior written notice shall have been given to
Tenant (and Tenant shall immediately provide Landlord with notice thereof.)
 Tenant shall deliver certificates of such policy or policies to Landlord on or
before the Lease Commencement Date and at least fifteen (15) days before the
expiration dates thereof.  In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificates, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

10.5Subrogation.  Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right of the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of other Comparable Buildings.

10.7Landlord's Insurance.  Landlord shall maintain in effect the following
insurance: (i) fire and "all risk" insurance providing coverage in the event of
fire, vandalism, malicious mischief and all other risks normally covered by "all
risk" policies in the area of the Project, covering the Building (excluding the
property required to be insured by Tenant pursuant to Section 10.3 above); and
(ii) commercial general liability insurance against claims of bodily injury,
personal injury or property damage arising out of Landlord’s operations, assumed
liabilities, contractual liabilities, or use of the Project, Building, and
Common Areas.  Such insurance shall be in such amounts, from such companies, and
on such other terms and conditions, as Landlord may from time to time reasonably
determine.  The foregoing notwithstanding, in no event shall Landlord's
insurance under this Lease provide less coverage



18

--------------------------------------------------------------------------------

 

 

than that which would be provided under insurance policies maintained by owners
or managers of Comparable Buildings.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas.  Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired.  Upon the occurrence of any damage to
the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3 of this Lease, and Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant's insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord's commencement of repair
of the damage.  In the event that Landlord does not deliver the Landlord Repair
Notice within sixty (60) days following the date the casualty becomes known to
Landlord, Tenant shall, at its sole cost and expense, repair any injury or
damage to the Tenant Improvements and the Original Improvements installed in the
Premises and shall return such Tenant Improvements and Original Improvements to
their original condition.  Whether or not Landlord delivers a Landlord Repair
Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Landlord, in Landlord's reasonable
determination, shall select the contractors to perform such improvement
work.  Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and the Premises are not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises are unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises during such time and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then Rent for the entire Premises shall be abated for such
time as Tenant continues to be so prevented from effectively conducting its
business, and does not conduct its business, in the Premises.

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within two hundred seventy (270) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord's insurance policies; (iv) Landlord decides to rebuild the
Building or Common Areas so that they will be substantially different



19

--------------------------------------------------------------------------------

 

 

structurally or architecturally; or (v) the damage occurs during the last twelve
(12) months of the Lease Term; provided, however, that if Landlord does not
elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within two hundred seventy (270) days after being commenced, Tenant
may elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to terminate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant.  Furthermore, if
neither Landlord nor Tenant has terminated this Lease, and the repairs are not
actually completed within two hundred seventy (270) days after being commenced
or such longer period as Landlord's contractor had estimated would be required
to complete such repairs (subject to extension for delays caused by Force
Majeure and delays caused by Tenant), Tenant shall have the right to terminate
this Lease during the first five (5) business days of each calendar month
following the end of such period until such time as the repairs are complete, by
notice to Landlord (the "Damage Termination Notice"), effective as of a date set
forth in the Damage Termination Notice (the "Damage Termination Date"), which
Damage Termination Date shall not be less than ten (10) business days following
the end of each such month.  Notwithstanding the foregoing, if Tenant delivers a
Damage Termination Notice to Landlord, then Landlord shall have the right to
suspend the occurrence of the Damage Termination Date for a period ending thirty
(30) days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord's
receipt of the Damage Termination Notice, a certificate of Landlord's contractor
responsible for the repair of the damage certifying that it is such contractor's
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date.  If repairs shall be
substantially completed prior to the expiration of such thirty-day period, then
the Damage Termination Notice shall be of no force or effect, but if the repairs
shall not be substantially completed within such thirty-day period, then this
Lease shall terminate upon the expiration of such thirty-day period.  At any
time, from time to time, after the date occurring sixty (60) days after the date
of the damage, Tenant may request that Landlord inform Tenant of Landlord's
reasonable opinion of the date of completion of the repairs and Landlord shall
respond to such request within five (5) business days.  Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; (b) Tenant is not then in default under this Lease,
beyond any applicable notice and cure periods;  and (c) as a result of the
damage, Tenant cannot reasonably conduct business from the Premises.



11.3Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may



20

--------------------------------------------------------------------------------

 

 

accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If more than twenty-five percent (25%) of the rentable square feet of the
Premises, or any material part of the Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority.  Except as provided in this Article 13,  Tenant
shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking, including, without limitation, for Tenant's personal property and
fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the amount of the award payable to Landlord.  All
Rent shall be apportioned as of the date of such termination.  If any part of
the Premises shall be taken, and this Lease shall  not be so terminated, the
Rent shall be proportionately abated.  Tenant hereby waives any and all rights
it might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or



21

--------------------------------------------------------------------------------

 

 

proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord's standard Transfer
documents in connection with the documentation of such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information reasonably required by Landlord
which will enable Landlord to determine the financial responsibility, character,
and reputation of the proposed Transferee, nature of such Transferee's business
and proposed use of the Subject Space, and (v) an executed estoppel certificate
from Tenant in the form attached hereto as Exhibit E.  Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a default by Tenant
under this Lease.  Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's reasonable review and processing fees, as well as
any reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, within thirty (30) days after written request by Landlord, in an
amount not to exceed Two Thousand Five Hundred and No/100 Dollars ($2,500.00) in
the aggregate.



14.2Landlord's Consent.  Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;

14.2.3The Transferee is either a governmental agency or instrumentality thereof;

14.2.4The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease; or

14.2.6Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby



22

--------------------------------------------------------------------------------

 

 

waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee with respect to the value of the leasehold estate being
transferred, and directly attributable to the Transfer, in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money or other cash consideration paid by Transferee to Tenant in
connection with such Transfer, any debt relief benefiting Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer.  The determination of the amount of Landlord's applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer. 

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises (or in the event of any other
Transfer or Transfers entered into by Tenant as a subterfuge in order to avoid
the terms of this Section 14.4), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined).  The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
(the "Contemplated Transfer Space"), the contemplated date of commencement of
the Contemplated Transfer (the "Contemplated Effective Date"), and the
contemplated length of the term of such contemplated Transfer, and shall specify
that such Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space for the term set forth in the Intention to Transfer
Notice.  Thereafter, Landlord shall have the option, by giving written notice to
Tenant within thirty (30) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space.  Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date.  In the event of a recapture by Landlord,
if this Lease shall be canceled with respect to less than the entire Premises,
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, and this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner, to recapture such Contemplated
Transfer Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the "Nine Month Period") commencing
on the last day of such thirty (30) day period, Landlord shall not have any
right to recapture the Contemplated Transfer Space with respect to any Transfer
made during the Nine Month Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
of this Article 14.  If such a Transfer is not so consummated within the Nine
Month Period (or if a Transfer is so consummated, then upon the expiration of
the term of any Transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect any contemplated Transfer,
as provided above in this Section 14.4.

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or



23

--------------------------------------------------------------------------------

 

 

without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space.  Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord's costs of such audit.



14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, beyond any applicable notice and cure periods, Landlord is hereby
irrevocably authorized, as Tenant's agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant's obligations
under this Lease) until such default is cured.  Such Transferee shall rely on
any representation by Landlord that Tenant is in default hereunder (beyond any
applicable notice and cure periods), without any need for confirmation thereof
by Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Permitted Transfers.  Notwithstanding anything to the contrary contained in
this Article 14, in the event of a Transfer by Tenant to a Transferee which is
an affiliate of Tenant (an "Affiliate") (an entity which is controlled by,
controls, or is under common control with, Tenant), while subject to all other
provisions of this Article 14, such Transfer to Tenant's Affiliate shall not
require Landlord's consent under Sections 14.1 and 14.2 above, and shall not be
subject to Sections 14.3 or 14.4 above, provided that Tenant notifies Landlord
of any such Transfer to Tenant's Affiliate and promptly supplies Landlord with
any documents or information requested by Landlord regarding such Transfer or
Affiliate, and further provided that such Transfer is not a subterfuge by Tenant
to avoid its obligations under this Lease.  "Control," as used in this
Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by



24

--------------------------------------------------------------------------------

 

 

Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in writing by Landlord.  The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until this Lease shall have been properly terminated.  The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed (the notification
of which may be provided to Tenant either prior to or following the expiration
or earlier termination of this Lease), and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) (a) a
percentage equal to 125% during the first two (2) months of such holdover,  (b)
a percentage equal to 150% during the third and fourth month of such holdover
and, (c) a percentage equal to 200% thereafter.  Such month-to-month tenancy
shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and



25

--------------------------------------------------------------------------------

 

 

financial statements of the two (2) years prior to the current financial
statement year.  Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant; provided, that,
so long as Tenant is publicly traded on a national stock exchange and complies
with all filing requirements of the Securities and Exchange Commission, then
such filings shall be deemed to satisfy any requirement of Tenant to provide
Landlord with financial statements pursuant to this Article 17.  If Tenant fails
to timely execute, acknowledge and deliver such estoppel certificate or other
instruments within the applicable time period prescribed above, and thereafter
Tenant does not deliver such executed document within three (3) business days of
written notice from Landlord, then such failure shall constitute an acceptance
of the Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by
Tenant.  Landlord's interest herein may be assigned as security at any time to
any lienholder.  Tenant shall, within ten (10) days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases.  Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale.

ARTICLE 19

DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3[Intentionally Omitted]; or



26

--------------------------------------------------------------------------------

 

 

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5,  14,  17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii) above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). 

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default,
beyond any applicable notice and cure periods, by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all rent as it becomes
due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2 above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive



27

--------------------------------------------------------------------------------

 

 

or other equitable relief, and specifically enforce this Lease, or restrain or
enjoin a violation or breach of any provision hereof.

19.3Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, beyond any applicable notice and cure
periods, as set forth in this Article 19, Landlord shall have the right to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord's sole discretion, succeed to Tenant's interest in such
subleases, licenses, concessions or arrangements.  In the event of Landlord's
election to succeed to Tenant's interest in any such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder.

19.4Form of Payment After Default.    Following the occurrence of three (3)
financial events of default by Tenant in any twelve (12) consecutive month
period, Landlord shall have the right to require either or both of the
following: (i) that all subsequent amounts required to be paid by Tenant to
Landlord pursuant to this Lease, be paid in advance on a quarterly basis, and/or
(ii) that any or all subsequent amounts paid by Tenant to Landlord hereunder,
whether to cure the default in question or otherwise, be paid in the form of
cash, money order, cashier's or certified check drawn on an institution
acceptable to Landlord, or by other means approved by Landlord, notwithstanding
any prior practice of accepting payments in any different form.

19.5Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.

19.6Landlord Default.  Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C‑") in the amount set forth in Section
21.3 below (the "L‑C Amount‑"), which L‑C shall be issued by a money-center,
solvent and nationally recognized bank (a bank which accepts deposits, maintains
accounts, and whose deposits are insured by the FDIC) reasonably acceptable to
Landlord (such approved, issuing bank being referred to herein as the "Bank"),
which Bank must



28

--------------------------------------------------------------------------------

 

 

have a short term Fitch Rating which is not less than "F1", and a long term
Fitch Rating which is not less than "A" (or in the event such Fitch Ratings are
no longer available, a comparable rating from Standard and Poor’s Professional
Rating Service or Moody’s Professional Rating Service) (collectively, the
“Bank’s Credit Rating Threshold”), and which L‑C shall be in the form of
Exhibit F, attached hereto.  In no event may an L-C be provided by JPMorgan
Chase Bank, Bank One, or any affiliate of either.  Tenant shall pay all
expenses, points and/or fees incurred by Tenant in obtaining the L‑C.  The L‑C
shall (i) be "callable" at sight, irrevocable and unconditional, (ii) be
maintained in effect, whether through renewal or extension, for the period
commencing on the date of this Lease and continuing until the date (the
"L‑C Expiration Date‑") that is no less than ninety (90) days after the
expiration of the Lease Term. as the same may be extended, and Tenant shall
deliver a new L‑C or certificate of renewal or extension to Landlord at least
thirty (30) days prior to the expiration of the L‑C then held by Landlord,
without any action whatsoever on the part of Landlord, (iii) be fully assignable
by Landlord, its successors and assigns, (iv) permit partial draws and multiple
presentations and drawings, and (v) be otherwise subject to the International
Standby Practices-ISP 98, International Chamber of Commerce Publication
#590.  Landlord, or its then managing agent, shall have the right to draw down
an amount up to the face amount of the L‑C if any of the following shall have
occurred or be applicable:  (A) such amount is due to Landlord under the terms
and conditions of this Lease, or (B) Tenant has filed a voluntary petition under
the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
"Bankruptcy Code"), or (C) an involuntary petition has been filed against Tenant
under the Bankruptcy Code, or (D) the Bank has notified Landlord that the L‑C
will not be renewed or extended through the L‑C Expiration Date, or (E) Tenant
is placed into receivership or conservatorship, or becomes subject to similar
proceedings under Federal or State law, or (F) Tenant executes an assignment for
the benefit of creditors, or (G) if (1) any of the Bank's Fitch Ratings (or
other comparable ratings to the extent the Fitch Ratings are no longer
available) have been reduced below the Bank's Credit Rating Threshold, or (2)
there is otherwise a material adverse change in the financial condition of the
Bank, and Tenant has failed to provide Landlord with a replacement letter of
credit, conforming in all respects to the requirements of this Article 21
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L‑C Amount, within ten (10) business days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of the foregoing being an "L‑C Draw Event‑").  The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C.  In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L‑C shall be deemed to fail to meet the
requirements of this Article 21, and, within ten (10) business days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L‑C
FDIC Replacement Notice‑"), Tenant shall replace such L‑C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Article 21.  If Tenant fails to replace such L‑C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Section 21.1, and provided that Landlord is not then holding the cash
proceeds of the L-C from a prior draw thereof, then, notwithstanding anything in
this Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) business day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L‑C (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant, with such costs (including,
without limitation, Landlord's reasonable attorneys' fees) not to exceed
$5,000.00 in any one instance.    Landlord shall only draw upon the L-C
following a L-C Draw Event and only to the extent Landlord deems necessary, in
Landlord's good faith determination, in light of the circumstances that gave
rise to the L-C Draw Event.  In the event that Landlord draws upon the L-C under
item (D), above (i.e., solely due to Tenant's failure to timely renew or extend
the L-C) the (1) such failure to renew or extend the L-C shall not constitute a
default under this Lease, and (2) Tenant shall at any time thereafter be
entitled to provide Landlord with a replacement L-C that satisfies the
requirements hereunder, at which time Landlord shall return the cash proceeds of
the original L-C drawn by Landlord.    In the event of any improper draw of the
L-C by Landlord, or misapplication of the proceeds of any draw, Tenant shall
have the right to obtain a refund of the amount of the amount improperly drawn
or of the misapplied proceeds, provided



29

--------------------------------------------------------------------------------

 

 

that at the time of such refund, Tenant restores the  L‑C to the amount (if any)
then required under the applicable provisions of this Lease.  In the event
Tenant shall be entitled to a refund as aforesaid and Landlord shall fail to
make such payment within ten (10) business days after demand, Tenant shall have
the right to deduct the amount thereof from the next installment(s) of Base Rent
due under this Lease.



21.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L‑C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L‑C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L‑C, and such
L‑C shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  Tenant agrees not to interfere in any way with payment
to Landlord of the proceeds of the L‑C, either prior to or following a "draw" by
Landlord of any portion of the L‑C, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the L‑C.  No
condition or term of this Lease shall be deemed to render the L‑C conditional to
justify the issuer of the L‑C in failing to honor a drawing upon such L‑C in a
timely manner.  Tenant agrees and acknowledges that (i) the L‑C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, (iii) Tenant has no property
interest whatsoever in the L‑C or the proceeds thereof, and (iv) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.  In the event of an assignment by Tenant of its interest in
this Lease (and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute L-C by Landlord
from the assignee shall be subject to Landlord's prior written approval, in
Landlord's reasonable discretion, and the actual and reasonable attorney's fees
incurred by Landlord in connection with such determination shall be payable by
Tenant to Landlord within thirty (30) days of billing.

21.3L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages. 

21.3.1L-C Amount.  The L-C Amount shall be equal to the amount set forth in
Section 8 of the Summary.

21.3.2In General.    If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 21.3.3 below.  Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L‑C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than ninety (90) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L‑C Expiration Date upon the same terms as the expiring L‑C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises its option to extend the Lease Term pursuant to Section 2.2 of
this Lease then, not later than ninety (90) days prior to the commencement of
the Option Term, Tenant shall deliver to Landlord a new L C or certificate of
renewal or extension evidencing the L-C Expiration Date as ninety (90) days
after the expiration of the Option Term.  However, if the L‑C is not timely
renewed, or if Tenant fails to maintain the L‑C in the amount and in accordance
with the terms



30

--------------------------------------------------------------------------------

 

 

set forth in this Article 21, Landlord shall have the right to present the L‑C
to the Bank in accordance with the terms of this Article 21, and the proceeds of
the L-C may be applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under this Lease.  In the event
Landlord elects to exercise its rights under the foregoing item (x), (I) any
unused proceeds shall constitute the property of Landlord (and not Tenant’s
property or, in the event of a receivership, conservatorship, or a bankruptcy
filing by Tenant, property of such receivership, conservatorship or Tenant’s
bankruptcy estate) and need not be segregated from Landlord’s other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L‑C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.



21.4Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.

21.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the "Security Deposit Laws"), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statue, and all
other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

21.6Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a "draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L‑C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.



31

--------------------------------------------------------------------------------

 

 

21.7Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:

21.7.1A temporary restraining order, temporary injunction, permanent injunction,
or other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under any L‑C or the Bank's honoring or payment of sight draft(s);
or

21.7.2Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.

21.8[Intentionally Omitted].

21.9Notices to Bank.  Tenant shall not request or instruct the Bank of any L‑C
to refrain from paying sight draft(s) drawn under such L‑C.

21.10Reduction of Letter of Credit Amount.  Subject to the remaining terms of
this Section 21.10, and provided Tenant has not been in default under this
Lease, beyond any applicable notice and cure periods, after the expiration of
any applicable notice and cure period set forth in this Lease during the twelve
(12) month period immediately preceding the effective date of any reduction of
the Letter of Credit, Tenant shall have the right to reduce the amount of the
Letter of Credit by an amount equal to Fifty Thousand and No/100 Dollars
($50,000.00) on each of the second (2nd), third (3rd), fourth (4th), fifth
(5th), and sixth (6th) anniversaries of the Lease Commencement
Date.  Notwithstanding anything to the contrary contained herein, if Tenant has
been in default under this Lease, beyond any applicable notice and cure periods,
at any time prior to the effective date of any reduction of the Letter of Credit
and Tenant has failed to cure such default within any applicable notice and cure
period set forth in this Lease, then Tenant shall have no further right to
reduce the amount of the Letter of Credit as described herein.  Any reduction in
the Letter of Credit shall be accomplished by Tenant providing Landlord with
either a substitute letter of credit in the reduced amount, or an amendment to
the existing L-C that reflects the reduced amount, and, if a substitute L-C is
provided, once Landlord receives the substitute Letter of Credit, Landlord shall
return to Tenant the Letter of Credit that such substitute letter of credit has
replaced.  Within ninety (90) days after the expiration of this Lease, Landlord
shall return to Tenant any remaining proceeds of the L-C that have not been
applied by Landlord pursuant to this Article 21.

ARTICLE 22

INTENTIONALLY OMITTED

 

ARTICLE 23

SIGNS

23.1Full Floors.  Subject to Landlord's prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.  Notwithstanding the foregoing, Tenant's identifying signage at the
entry to the Premises shall be provided by Landlord, at Landlord's cost, and
such signage shall be comparable to that used by Landlord for other similar
floors in the Building and shall comply with Landlord's then-current Building
standard signage program.

23.2Multi-Tenant Floors.  If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Landlord's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's then-current Building standard signage program.

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord



32

--------------------------------------------------------------------------------

 

 

may be removed without notice by Landlord at the sole expense of Tenant. 
Subject to the terms and conditions of Section 23.5 below, Tenant may not
install any signs on the exterior or roof of the Project or the Common
Areas.  Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its sole discretion.



23.4Building Directory.  A building directory will be located in the lobby of
the Building.  Tenant shall have the right, at Landlord's sole cost and expense,
to designate name strips to be displayed under Tenant's entry in such directory
at the rate of one (1) strip per each 1,000 rentable square feet of the
Premises.  In the event that Landlord elects, in its sole discretion, to replace
the currently existing fixed Building directory with an electronic directory,
Tenant shall have the right, at Landlord's sole cost and expense, to designate
listings to be displayed under Tenant's entry in such electronic directory at
the rate of one (1) listing per each 1,000 rentable square feet of the Premises.

23.5Exterior Building Signage.  Subject to the terms and conditions of this
Section 23.5, Tenant shall have the right, at Tenant's sole cost and expense, to
install and maintain signage (the "Exterior Sign") identifying the Original
Tenant's name on the exterior façade of the Building, as approximately shown on
Exhibit G attached hereto.  All aspects of the Exterior Sign, including, but not
limited to, quality, design, color, style, lighting, size and specifications, as
applicable, shall be (i) subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and (ii) in
compliance with all applicable laws, codes, rules and regulations and any
covenants, conditions and restrictions affecting the Project.  Tenant shall be
responsible, at Tenant's sole cost and expense, for the fabrication,
installation, maintenance, repair, replacement and removal of the Exterior Sign
as more particularly described below, and for the repair of any damage to the
Building or the Project, whether inside or outside, resulting from the erection,
maintenance, repair or removal of the Exterior Sign.  The Exterior Sign shall be
kept and maintained at all times in a good, clean and safe order, condition and
repair consistent with the tier one nature of the Project.  Upon the expiration
or earlier termination of this Lease, the Exterior Sign shall be removed from
the Building.  Tenant, at Tenant's sole cost and expense, shall be responsible
for obtaining, and shall use its commercially reasonable, good faith efforts to
obtain, all necessary approvals from the applicable governmental authorities for
the Exterior Sign (the "Exterior Signage Approvals").  Tenant shall provide
Landlord with copies of any applications or requests for the Exterior Signage
Approvals and notices of hearings and meetings with any applicable governmental
authority regarding such applications or requests.  Upon request by Tenant from
time to time, Landlord agrees to reasonably cooperate with Landlord in
connection with Tenant's efforts to obtain the Exterior Signage
Approvals.  Tenant shall make or approve such modifications and revisions to the
Exterior Sign and to the plans and specifications therefor as any applicable
governmental authority may reasonably require as a condition to the granting of
the Exterior Signage Approvals; provided that, all such modifications and
revisions shall be subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed.  Tenant hereby
acknowledges that Landlord has made no representation or warranty to Tenant with
respect to the probability of obtaining all necessary governmental permits and
approvals for the Exterior Sign.  All costs and expenses reasonably incurred by
Landlord in connection with the Exterior Sign or this Section 23.5 shall be
reimbursed by Tenant by a separate charge or charges billed by Landlord, and
payable by Tenant within thirty (30) days after receipt of an invoice
therefor.  The rights contained in this Section 23.5 with respect to the
Exterior Sign shall be personal to the Original Tenant and may only be exercised
by the Original Tenant if the Original Tenant then physically occupies the
entire Premises.  Should Tenant's name be legally changed to another name or
Tenant's logo be updated ("Tenant's New Name or Logo"), Tenant shall have the
right to request that Landlord, at Tenant's sole cost and expense, modify the
Exterior Sign to reflect Tenant's New Name or Logo, provided that Tenant's New
Name or Logo is not any name or logo that relates to an entity that is of a
character or reputation, or is associated with a political orientation or
faction, that is inconsistent with the quality of the Building or the Project,
or which would otherwise reasonably offend a landlord of the Comparable
Buildings.



33

--------------------------------------------------------------------------------

 

 

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, "Applicable
Laws").  At its sole cost and expense, Tenant shall promptly comply with any
Applicable Laws that relate to (i) Tenant's use of the Premises, (ii) any
Alterations made by Tenant to the Premises, and any improvements in the
Premises, and (iii) the Base Building, but as to the Base Building, only to the
extent such obligations are triggered by Alterations made by Tenant to the
Premises to the extent such Alterations are not normal and customary business
office improvements, or Tenant's use of the Premises for non-general office
use.  Should any standard or regulation now or hereafter be imposed on Landlord
or Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations.  Tenant shall be responsible, at its sole cost and expense, to make
all alterations to the Premises as are required to comply with the governmental
rules, regulations, requirements or standards described in this Article 24.  The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.    For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas and the Premises have not undergone
inspection by a Certified Access Specialist (CASp).    Landlord shall comply
with all Applicable Laws relating to the Base Building, provided that compliance
with such Applicable Laws is not the responsibility of Tenant under this Lease,
and provided further that Landlord's failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant's
employees or create a significant health hazard for Tenant's employees, or would
otherwise materially and adversely affect Tenant's use of or access to the
Premises.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.7 above.  Notwithstanding the foregoing,
any costs incurred to remedy violations of Applicable Laws that were Landlord's
obligations under this Lease, and any fines or penalties relating thereto, shall
be at Landlord's sole cost and expense, and not included in Operating Expenses.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due
hereunder.  The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication H.15(519), published weekly (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published) plus two (2) percentage points, or (ii) the highest rate permitted by
applicable law.

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and



34

--------------------------------------------------------------------------------

 

 

without any reduction of Rent, except to the extent, if any, otherwise expressly
provided herein.  If Tenant shall fail to perform any obligation under this
Lease, and such failure shall continue in excess of the time allowed under
Section 19.1.2 above, unless a specific time period is otherwise stated in this
Lease, Landlord may, but shall not be obligated to, make any such payment or
perform any such act on Tenant's part without waiving its rights based upon any
default of Tenant and without releasing Tenant from any obligations hereunder.



26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon at least one (1)
business day notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and
equipment.  Tenant shall be entitled to have an employee or representative of
Tenant accompany the person(s) entering the Premises on behalf of Landlord,
provided that Tenant makes such person available at the time Landlord or such
other party reasonably desires to enter the Premises, upon at least one (1)
business day notice to Tenant; and further provided that if Tenant does not make
an employee or representative available and if Landlord elects not to proceed
with such entry, then Landlord shall not be deemed to be in breach of any
obligations under this Lease the performance of which would require Landlord's
entry into the Premises.  Notwithstanding anything to the contrary contained in
this Article 27, Landlord may enter the Premises at any time to (A) perform
services required of Landlord, including janitorial service; (B) take possession
due to any breach of this Lease in the manner provided herein; and (C) perform
any covenants of Tenant which Tenant fails to perform.  Landlord may make any
such entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes.  Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby.  For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant.  In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

ARTICLE 28

TENANT PARKING

Commencing on the Lease Commencement Date, Tenant shall have the right to use up
to the amount of parking spaces in the Project parking facility set forth in
Section 9 of the Summary, on a monthly basis throughout the Lease
Term.  Tenant's continued right to use the parking passes is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the



35

--------------------------------------------------------------------------------

 

 

parking passes are located, including Tenant's cooperation in seeing that
Tenant's employees and visitors also comply with such rules and regulations and
Tenant not being in default under this Lease.  Landlord specifically reserves
the right to change the size, configuration, design, layout and all other
aspects of the Project parking facility at any time without decreasing the
number of parking spaces available for Tenant to rent as provided in Section 9
of the Summary and Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, temporarily close-off or restrict access to the
Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may, at any time, institute
valet assisted parking, tandem parking stalls, or other parking program within
the Project parking facility, and Landlord may, at any time, designate all or
any portion of Tenant's unreserved parking spaces for the use of parking in an
offsite parking facility reasonably designated by Landlord, and Tenant and its
employees shall comply with any such measures.  Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
Landlord.  The parking spaces rented by Tenant pursuant to this Article 28 are
provided to Tenant solely for use by Tenant's own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval.  Tenant may validate visitor parking by such method
or methods as the Landlord may establish, at the validation rate from time to
time generally applicable to visitor parking. 

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the  Project, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor.  At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any security deposit,
and Tenant shall attorn to such transferee.



36

--------------------------------------------------------------------------------

 

 

29.6Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease or as may be expressly required by Applicable Law, including without
limitation the regulations the Securities Exchange Commission, neither this
Lease, nor any memorandum, affidavit or other writing with respect thereto,
shall be recorded by Tenant or by anyone acting through, under or on behalf of
Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project,  and any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises.  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  Subject to the foregoing limitation, nothing in this
Section 29.13 shall preclude Tenant from proceeding against Landlord's interest
in the Project and the rents, issues and profits therefrom.  The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord's and the Landlord Parties' present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns.  The obligations of Landlord
do not constitute the personal obligations of the individual partners, managers,
members, trustees, directors, officers or shareholders of Landlord or its
constituent partners.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.



37

--------------------------------------------------------------------------------

 

 

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally.  Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

Jones Lang LaSalle Americas Inc.
Park Place at Bay Meadows
1200 Park Place, Suite 100
San Mateo, California 94403
Attention:  Alexandra Narruhn

and

Jones Lang LaSalle Americas, Inc.
One Front Street, Suite 1100
San Francisco, CA 94111
Attention:  Todd Robinette, Managing Director

and

J.P. Morgan Investment Management Inc.
2029 Century Park East, Suite 4150
Los Angeles, California 90067
Attention:  Karen M. Wilbrecht, Vice President

and





38

--------------------------------------------------------------------------------

 

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

29.19Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or



39

--------------------------------------------------------------------------------

 

 

perform any acts hereunder at Landlord's expense or to any setoff of the Rent or
other amounts owing hereunder against Landlord.

29.26Project or Building Name and Signage.  Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire.  Tenant shall
not use the words "Park Place" or the name of the Project or Building or use
pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord (such consent not be unreasonably withheld), and which shall be given
or withheld within five (5) business days after Tenant's written request.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Tenant acknowledges that the content of this Lease and
any related documents are confidential information.  Except as required by
Applicable Laws, including without limitation the regulations of the Securities
Exchange Commission, Tenant shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Tenant's financial, legal, and space planning consultants.

29.29Development of the Project.

29.29.1Subdivision.  Landlord reserves the right to further subdivide all or a
portion of the Project.  Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.29.2The Other Improvements.  If portions of the Project or property adjacent
to the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant's rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the
Project.  Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord's right to convey all or any portion of the Project or
any other of Landlord's rights described in this Lease.    Landlord shall use
reasonable efforts to minimize interference with Tenant's use of and access to
the Premises during the performance of any work described in this
Section 29.29.2.  To the extent that Tenant is deprived of the use of or access
to the Premises as a result of any work referenced above in this
Section 29.29.2, then Tenant's Rent shall be abated to the extent expressly
provided in Section 6.4 above.

29.29.3Construction of Project and Other Improvements.  Tenant acknowledges that
portions of the Project and/or the Other Improvements may be subject to
demolition or construction following Tenant's occupancy of the Premises, and
that such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully constructed
project.  Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such demolition or
construction; provided that, subject to the other terms and conditions of this
Lease, the foregoing waiver shall not (i) limit Tenant's right to abate Rent to
the extent set forth in Section 6.4 above, or (ii) relieve Landlord of any
liability for bodily injury or property damage to the extent caused by
Landlord's negligence or willful misconduct.

29.30Building Renovations.  It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate



40

--------------------------------------------------------------------------------

 

 

the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein.  However, Tenant
hereby acknowledges that Landlord is currently renovating or may during the
Lease Term renovate, improve, alter, or modify (collectively, the "Renovations")
the Project, the Building and/or the Premises.  Tenant hereby agrees that such
Renovations shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent (except as provided in Section 6.4
above).  Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.  Landlord
shall use commercially reasonable efforts to minimize any interference with
Tenant's use of or access to the Premises in connection with any such
Renovations.



29.31No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.32Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the "Identification Requirements," as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements").  Unless otherwise expressly agreed by Landlord,
upon the expiration of the Lease Term, or immediately following any earlier
termination of this Lease, Tenant shall, at Tenant's sole cost and expense,
remove all Lines installed by Tenant, and repair any damage caused by such
removal.  In the event that Tenant fails to complete such removal and/or fails
to repair any damage caused by the removal of any Lines, Landlord may do so and
may charge the cost thereof to Tenant.  In addition, Landlord reserves the right
at any time to require that Tenant remove any Lines located in or serving the
Premises which are installed in violation of these provisions, which violations
are not immediately cured upon notice from Landlord to Tenant of such
violations, or which are at any time in violation of any laws or represent a
dangerous or potentially dangerous condition.

29.33Access Control Cards.  Landlord shall have the right to institute and or
continue the use of access control systems and/or procedures at the Building
and/or Project that may include the provision of personal access control cards
to individual employees of Tenant.  In such event, any such cards shall be
personal to each particular employee, and Tenant shall cooperate with Landlord
in order to ensure that such cards are used by employees of Tenant only, and are
not transferred to any other persons.  Tenant shall additionally comply with any
other reasonable requirements instituted or already used by Landlord in
connection with such systems or procedures.

29.34Transportation Management.  Tenant shall comply with all future
governmentally mandated programs intended to manage parking, transportation or
traffic in and



41

--------------------------------------------------------------------------------

 

 

around the Project.  In connection with such compliance, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. 

29.35Wireless Communications. 

29.35.1Landlord's Wireless Communication Equipment.  Tenant acknowledges that
Landlord may elect, in its sole and absolute discretion, to install and maintain
(either itself or through a third party service provider) certain office and
communications services (specifically including, without limitation, wireless
communication equipment) in the Building or Project, or any portion thereof
("Landlord's Communication Equipment"). 

29.35.2Tenant's Wireless Communication Equipment.  Subject to Landlord's prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed, and subject to, in accordance with, and the terms and conditions set
forth in Article 8 above, and this Section 29.35, Tenant may install and
maintain, at Tenant's sole cost and expense, wireless communication equipment
within the Premises (the “Wireless Communication Equipment”).  Such Wireless
Communication Equipment shall be used for wireless communications within the
Premises only, and shall be for the servicing of the operations conducted by
Tenant from within the Premises.  Tenant shall not be entitled to license its
Wireless Communication Equipment to any third party, nor shall Tenant be
permitted to receive any revenues, fees or any other consideration for the use
of such Communication Equipment by any third party.  Such Wireless Communication
Equipment shall, in all instances, comply with applicable governmental laws,
codes, rules and regulations. 

29.35.3Use of Wireless Equipment.  Tenant hereby acknowledges and agrees that
its use of the Wireless Communication Equipment (i) shall not be permitted to
interfere with any wireless communication equipment or other equipment of any
other tenant or occupant of the Building or Project, (ii) shall not be permitted
to interfere with any wireless communication equipment or other equipment of any
other third-party with whom Landlord has any third-party agreement, and (iii)
shall not be permitted to interfere with Landlord's Communication
Equipment.  Landlord shall use commercially reasonable efforts to ensure that
Landlord's Communication Equipment does not interfere with Tenant's Wireless
Communication Equipment; provided, however, Tenant hereby acknowledges and
agrees that Landlord has made no warranty or representation to Tenant with
respect to the suitability of the Premises for any wireless communications,
specifically including, without limitation, with respect to the quality and
clarity of any receptions and transmissions to or from the Wireless
Communication Equipment and the presence of any interference with such signals
whether emanating from Landlord's Communication Equipment, the Building, the
Project or otherwise.  In no event shall any such interference with Tenant's
Wireless Communication Equipment have any effect on this Lease or give to Tenant
any offset or defense to the full and timely performance of its obligations
hereunder, or entitle Tenant to any abatement of rent or additional rent or any
other payment required to be made by Tenant hereunder, or constitute any accrual
or constructive eviction of Tenant, or otherwise give rise to any other claim of
any nature against Landlord.

29.36No Discrimination.  There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin, sexual orientation, familial status,
disability or ancestry in the Transfer of the Premises, or any portion thereof,
nor shall the Tenant itself, or any person claiming under or through it,
establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, lessees, subtenants, sublessees, or vendees of the Premises, or any
portion thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS.]





42

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

"Landlord":

PARK PLACE REALTY HOLDING COMPANY, INC.,
a Delaware corporation

By:__________________________________
Name:  ________________________
Its:  ___________________________

 

"Tenant":

WAGEWORKS, INC.,
a  Delaware corporation

By:_________________________________

Name: ________________________

Its:___________________________

By:_________________________________

Name: ________________________

Its:____________________________

 

 

43

--------------------------------------------------------------------------------

 

 

EXHIBIT A

PARK PLACE AT BAY MEADOWS

OUTLINE OF PREMISES

Picture 1 [wage-20150331ex101fee394g001.jpg]

 

 

 

EXHIBIT A

-1-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

PARK PLACE AT BAY MEADOWS

INTENTIONALLY OMITTED

 

 

EXHIBIT B

-1-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

INTENTIONALLY OMITTED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

-1-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

PARK PLACE AT BAY MEADOWS

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the  Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.Subject to Landlord's approval and the provisions of Article 8 of the Lease,
 Tenant, at Tenant’s sole cost and expense, shall have the right to install its
own security system/card reader within the Premises, so long as such security
system is compatible with the fire and life safety systems of the Building, as
reasonably determined by Landlord.  If Tenant installs any of the security
features described above, Tenant shall provide Landlord with key cards to access
such areas.  Except as provided above in this Section 1, Tenant shall not alter
any lock or install any new or additional locks or bolts on any doors or windows
of the Premises without obtaining Landlord's prior written consent.  Tenant
shall bear the cost of any security card/badge access system and/or lock changes
or repairs required by Tenant.  Two keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord.  Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.

2.All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

3.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the downtown area of San Mateo, California.  Tenant, its employees
and agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building.  The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

4.No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates.  Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight.   Landlord will not be responsible for loss of or damage
to any such safe or property in any case.  Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

5.No furniture, over-sized packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

6.The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.





 

EXHIBIT D

-1-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

7.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building that is
visible from the exterior of the Premises without the prior written consent of
the Landlord.  Tenant shall not disturb, solicit, peddle, or canvass any
occupant of the Project and shall cooperate with Landlord and its agents of
Landlord to prevent same.

8.The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9.Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord's prior written consent;
 provided, however, that Tenant may hang on the walls of the Premises items
typically hung in office premises using nails, hooks or other similar devices
for such purposes.  Tenant shall not purchase spring water, ice, towel, linen,
maintenance or other like services from any person or persons not approved by
Landlord.

10.Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11.Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

12.Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.

13.Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14.Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, firearms, or, except in areas designated
by Landlord, bicycles or other vehicles.

15.No cooking shall be done or permitted on the Premises, nor shall the Premises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

16.The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.  Tenant shall not engage or pay any employees on
the Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18.Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the



 

EXHIBIT D

-2-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20.Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the downtown
area of San Mateo, California without violation of any law or ordinance
governing such disposal.  All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.

21.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22.Any persons or firms retained or employed by Tenant to do janitorial work
shall be subject to the prior written approval of Landlord, and while in the
Building and outside of the Premises, shall be subject to and under the control
and direction of the Building manager (but not as an agent or servant of such
manager or of Landlord), and Tenant shall be responsible for all acts of such
persons.

23.No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes.  All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord.  Tenant shall abide by Landlord's
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

24.The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25.Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26.Tenant must comply with the State of California "No‑Smoking" law set forth in
California Labor Code Section 6404.5, and any local "No‑Smoking" ordinance which
may be in effect from time to time and which is not superseded by such State
law.

27.Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

28.All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.





 

EXHIBIT D

-3-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

29.Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

30.No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31.No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the  Project.  Tenant shall be deemed to have read these Rules
and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT D

-4-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

PARK PLACE AT BAY MEADOWS

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 201    by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, San Mateo, California
____________, certifies as follows:

1.Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.

3.Base Rent became payable on ____________.

4.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5.Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

 

 

 

6.Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

7.All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.As of the date hereof, all conditions of the Lease to be performed by Landlord
necessary to the enforceability of the Lease have been satisfied and Landlord is
not in default thereunder.  In addition, the undersigned has not delivered any
notice to Landlord regarding a default by Landlord thereunder.

9.No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10.As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11.If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.





 

EXHIBIT E

-1-

 

 

--------------------------------------------------------------------------------

 

 

14.To the undersigned's knowledge, all tenant improvement work to be performed
by Landlord under the Lease has been completed in accordance with the Lease and
has been accepted by the undersigned and all reimbursements and allowances due
to the undersigned under the Lease in connection with any tenant improvement
work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 201_.

 

"Tenant":

_________________________________
a  ________________________________

By:  _____________________________
     Its:  ___________________________

By:  ______________________________
     Its:  ___________________________

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT E

-2-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

PARK PLACE AT BAY MEADOWS

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

DATE OF ISSUE: _______________

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

LETTER OF CREDIT NO. ________

EXPIRATION DATE:
_________ AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.BENEFICIARY'S SIGNED STATEMENT SIGNED BY A PURPORTED AUTHORIZED REPRESENTATIVE
OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD") STATING THE
FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD ______ IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT UNDER SUCH
LEASE TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

OR





 

EXHIBIT  F

-1-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY OVERNIGHT COURIER SERVICE THAT WE
ELECT NOT TO EXTEND THIS CREDIT FOR ANY SUCH ADDITIONAL PERIOD.  SAID NOTICE
WILL BE SENT TO THE ADDRESS INDICATED ABOVE, UNLESS A CHANGE OF ADDRESS IS
OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED MAIL OR COURIER. ANY
NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL RECEIPT BY US AT OUR
DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER NOTICE FROM OURSELVES,
SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION DATE OF
___(Expiration Date)___.

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE ONLY UP TO THE
THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE ("TRANSFEREE"),
ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER
FEES BY APPLICANT. 

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to 11:00 AM CALIFORNIA TIME, on a
business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after 11:00 AM 



 

EXHIBIT  F

-2-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

CALIFORNIA TIME, on a business day, and provided that such drafts conform with
the terms and conditions of this Letter of Credit, payment shall be initiated by
us in immediately available funds by our close of business on the second
succeeding business day.  As used in this Letter of Credit, "business day" shall
mean any day other than a Saturday, Sunday or a day on which banking
institutions in the state of California are authorized or required by law to
close.  If the expiration date for this Letter of Credit shall ever fall on a
day which is not a business day then such expiration date shall automatically be
extended to the date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], .    IF PRESENTATION IS MADE BY
FACSIMILE TRANSMISSION, IN THIS CASE ORIGINAL DOCUMENTS ARE NOT REQUIRED
.  BENEFICIARY MAY CONTACT THE BANK AT (PHONE NUMBER) TO CONFIRM RECEIPT OF THE
TRANSMISSION.  BENEFICIARY’S FAILURE TO SEEK SUCH A TELEPHONE CONFIRMATION DOES
NOT AFFECT THE BANK’S OBLIGATION TO HONOR SUCH A PRESENTATION.

WE HEREBY ENGAGE WITH YOU THAT DRAFTS AND  DOCUMENT(S) PRESENTED UNDER AND IN
COMPLIANCE WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED
IF DRAWN AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name],
[Insert Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT, ___(Expiration Date)___.

IF THIS LETTER OF CREDIT IS LOST, STOLEN, MUTILATED OR DESTROYED, THE BANK WILL
PROVIDE THE BENEFICIARY WITH A REPLACEMENT LETTER OF CREDIT. IN CONSIDERATION OF
AND IN ORDER TO INDUCE THE BANK TO ISSUE THE REPLACEMENT LETTER OF CREDIT, THE
BENEFICIARY AGREES TO EXECUTE AN INDEMNIFICATION FORM SATISFACTORY TO THE BANK.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

Very truly yours,

(Name of Issuing Bank)

By:  ________________________

 

 

EXHIBIT  F

-3-

 

PARK PLACE AT BAY MEADOWS

WageWorks, Inc.

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

PARK PLACE AT BAY MEADOWS

EXTERIOR SIGNAGE PLACEMENT





 

1-

 

 

EXHIBIT G

-1-

 

 

--------------------------------------------------------------------------------

 

 

Picture 2 [wage-20150331ex101fee394g002.jpg]Picture 3
[wage-20150331ex101fee394g003.jpg]

 

 

 

2-

 

 

EXHIBIT G

-2-

 

 

--------------------------------------------------------------------------------

 

 

 

Page(s)

 



 

 

 

 

(1)

 

 

--------------------------------------------------------------------------------